FIST1 P1 11/15 SUPPLEMENT DATED NOVEMBER 1, 2015 TO THE PROSPECUTS DATED MARCH 1, 2015 OF FRANKLIN EQUITY INCOME FUND (Franklin Investors Securities Trust) The prospectus is amended as follows: I. The portfolio management team under “Fund Summary - Portfolio Managers” section is revised as follows: Portfolio Managers Matthew D. Quinlan Vice President of Advisers and portfolio manager of the Fund since 2011. Alan E. Muschott, CFA Vice President of Advisers and portfolio manager of the Fund since 2005. Todd Brighton, CFA Portfolio Manager and Research Analyst of Advisers and portfolio manager of the Fund since November 2015. CFA® and Chartered Financial Analyst® are trademarks owned by CFA Institute. II. The portfolio management team under “Fund Details - Management” section beginning on page 74 is revised as follows: Management Matthew D. Quinlan Vice President of Advisers Mr.
